Citation Nr: 0201538	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  98-17 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1974 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran testified before a local hearing 
officer in February 1999.  In August 2000, the Board remanded 
the veteran's claim for additional development, and the case 
has now returned for adjudication.


FINDING OF FACT

The veteran's current bilateral plantar fasciitis was not 
incurred in service, nor is it related to disease or injury 
in service.


CONCLUSION OF LAW

Service connection is not warranted for bilateral plantar 
fasciitis.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records include a "Report of Medical 
History" completed by the veteran in June 1974, on which he 
denied having any history of foot trouble.  Upon a June 1974 
examination, the veteran's feet were normal.  He sought 
outpatient treatment for ingrown toenails in May 1976.  In 
January 1977, he sought outpatient treatment for a painful 
left great toe, distal.  Apparently another individual had 
landed on the veteran's metatarsal joint on the prior day.  
Examination revealed slight edema, as well as decreased 
flexion and extension.  The veteran was assessed as having a 
bruise and given a 5 day profile of no running or marching.  
The veteran was also given aspirin and advised to use moist 
heat.  

The following month, the veteran sought treatment after 
twisting his left ankle, and apparently complained of 
symptoms relating to the area of the first digit of his left 
foot.  Examination revealed no swelling or erythema, but 
minor tenderness was palpable.  The veteran was assessed as 
having a strain and given Ace wrap.  The next day, he was 
moving with no limp, despite subjective reports that he was 
unable to walk.    

On a Report of Medical History form completed in February 
1977, the veteran reported having lameness in his left foot.  
Examination revealed normal feet, but the examiner did note 
the veteran's history of treatment for foot trouble.  The 
veteran was nevertheless deemed qualified for separation.  

Subsequently in February 1977, the veteran sought treatment 
in an emergency room setting after he twisted his left foot 
while playing basketball.  He reportedly came down on his 
first metatarsal joint and felt pain.  Examination revealed 
point tenderness over the left metatarsal joint.  An x-ray 
was negative and no fracture was found.  The veteran was 
given medication and advised to return to duty with no 
standing.  If still symptomatic by late February, he was 
advised to return for further evaluation.  There is no 
evidence that the veteran returned in February 1977.

In  March 1977, the veteran was referred for a podiatry 
consultation.  The consultation request noted that he was 
experiencing pain in his left foot when wearing "low 
quarters."  He stated that boots and tennis shoes caused no 
problem.  The pain was in the proximal interphalangeal joint 
of the left great toe.  The provisional diagnosis was slight 
hallux valgus, although there is no record that the veteran 
actually underwent a subsequent podiatry examination.  

In August 1977, the veteran sought outpatient treatment 
complaining of pain in his left foot for two days.  He 
reported that he had been playing basketball.  No swelling 
was noted, but he reported pain on direct pressure.  The left 
first metatarsal joint was painful on direct pressure on the 
bottom of the foot.  The veteran was assessed as having 
metatarsalgia and prescribed medication.  He was insistent on 
obtaining a profile for his foot pain, although it was felt 
that no profile was necessary.  The veteran was given an 
"A&B" profile and an appointment to be seen by a podiatrist 
later that month.  The veteran refused both.  The examiner 
noted that if the veteran sought to obtain a profile at a 
later date, he would be considered a malingerer.  

In May 1989, the veteran underwent an examination for 
purposes of enlistment in the Army National Guard.  On a 
"Report of Medical History" form completed in conjunction 
with the examination, he denied any history of foot trouble.  
His feet were normal on examination.   

In July 1990, the veteran filed a claim seeking service 
connection for several conditions, none of which involved his 
feet.  

He underwent a VA examination in August 1990, and made no 
complaints concerning his feet.  No medical findings were 
made concerning the feet upon examination.

In June 1996, the veteran sought outpatient treatment at a VA 
facility, reporting that his feet hurt from the middle to the 
heel.  He denied any trauma, tingling or numbness.  The 
impression was possible plantar fasciitis.  

In an August 1998 written statement, the veteran sought 
service connection for a condition of the feet.  He asked 
that VA medical records be obtained in support of his claim.

The veteran sought treatment for chronic pain in the arch 
areas in September 1998.  Examination of both feet was within 
normal limits, but he was noted to have plantar fasciitis.    

By a September 1998 rating decision, the RO denied service 
connection for plantar fasciitis (claimed as feet condition).  
In the rating decision, the RO determined that a well-
grounded claim had not been submitted.

In his October 1998 notice of disagreement, the veteran 
asserted that he had never had problems with his feet until 
active duty, and that these problems had persisted throughout 
the years.  He believed that his bilateral foot condition was 
a direct result of his time on active duty.  He noted that he 
had been put on a profile while on active duty due to his 
feet.  The veteran submitted several duplicative copies of 
his service medical records, which have been summarized 
above.

The veteran testified before a local hearing officer at the 
RO in February 1999.  He stated that his bilateral foot 
condition began in 1977, when he injured his foot while 
playing basketball.  He went to a clinic for treatment, and 
was given some medication and a profile which required that 
he wear tennis shoes.  No time off was given.  His feet 
reportedly continued to hurt him through his periods of 
service and he said that he had experienced pain "off and 
on" since then.  He first started to seek treatment in April 
1998 at a VA medical facility, and was given pain medication.  
The veteran detailed his current symptoms, stating that when 
he stood for longer than two hours, he would feel discomfort 
and consistent pain. 

In March 1999, the veteran sought VA treatment for foot pain.  
In April 1999, the veteran obtained "(m)olded peolite 
inserts" from a private orthotics company. 

During a May 1999 outpatient VA examination, the veteran told 
the examiner that he had had pain in both feet since military 
service, and showed him various service medical records 
(summarized above).  Following an examination, the veteran 
was assessed as having, in pertinent part, "(p)ain in limb - 
related by patient."   

In a private medical record dated in June 1999, the veteran 
was noted to have sought outpatient treatment from "Dr. 
Sotolongo" for ankle pain due to lateral instability.  The 
veteran was advised to wear high-top tennis shoes and an 
ankle brace when he ran.  In this document, Dr. Sotolongo 
also wrote that there was a high probability that the 
veteran's sprain during active military service was 
contributing to his current pain.   

In an August 1999 letter, the veteran argued that he had 
continuous foot pain and problems in service, which he felt 
had caused his plantar fasciitis.  He believed his initial 
symptoms were not diagnosed properly in service, and stated 
that it was hard to get an accurate opinion to support his 
claim.  He enclosed a copy of a page from the Merck Manual of 
Medical Information, which discussed the general symptoms, 
signs, and diagnosis of plantar fasciitis and calcaneal spur 
syndrome.  

Between March and April of 2000, the veteran obtained custom 
shoes and arch supports from a private orthotics company and 
obtained VA outpatient treatment for bilateral heel pain. 

In August 2000, the Board remanded the veteran's claim so 
that he could obtain a letter from Dr. Sotolongo providing a 
diagnosis for his symptoms and detailing the rationale for 
the opinion that it was highly probable that a sprain during 
active duty contributed to the veteran's current pain.  If 
appropriate, a examination was to be conducted, with an 
opinion to be provided by a VA examiner concerning the onset 
of any current foot disorder.

In September 2000, the veteran sought outpatient treatment 
for, in pertinent part, bilateral plantar fasciitis and mild 
left ankle arthralgia with no crepitus or limitation of 
motion.  

In an October 2000 letter, Dr. Sotolongo wrote that the 
veteran's "ankle pains maybe [sic] a result of an injury 
during his time in service.  Therefore, you can say his 
condition is more likely than not due to his injury in the 
service."  Dr. Sotolongo also asserted that "(p)revious 
records" had already been submitted. 

In a November 2000 letter, the RO advised the veteran that in 
her October 2000 letter, Dr. Sotolongo did not provide any 
rationale for her opinion, identify the objective evidence 
upon which she based her opinion, or provide copies of 
relevant treatment records.  The veteran was asked to assist 
in obtaining this evidence.

In February 2001, the veteran underwent a VA feet 
examination.  The claims file and service medical records 
were reviewed by the examiner.  The veteran complained of 
bilateral heel pain for which he was being treated by VA.  He 
was taking anti-inflammatory agents and was using orthotics 
in each shoe for management of plantar fasciitis of both 
heels.  While it was acknowledged that the veteran had been 
diagnosed as having bilateral hallux valgus deformity, the 
examiner noted that this was not a service-caused condition 
but rather a congenital deformity.  Upon examination, the 
veteran had bilateral tenderness over the posterior aspects 
of both heels.  There was no tenderness around either ankle 
joint bilaterally.  Range of motion of the ankles were within 
normal limits.  There was slight tenderness to the metatarsal 
phalangeal joint of both feet.

The examiner's impressions were that the veteran had 
bilateral plantar fasciitis of the heel, and bilateral hallux 
valgus deformity.  It was noted that he did not have any 
complaints concerning left ankle arthralgia, as he had during 
his September 2000 outpatient visit.  The examiner further 
opined that the veteran's bilateral plantar fasciitis was not 
likely related to the documented incidences of feet problems 
while in the service.  

In an April 2001 letter, the RO advised the veteran about the 
extent of its duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), and about the types of 
evidence he needed to submit in support of his claim for 
service connection.  

In a June 2001 supplemental statement of the case, the RO 
continued to deny service connection for plantar fasciitis 
(claimed as condition of the feet).  

II.  Analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
was notified that the evidence did not show that his 
bilateral foot condition, including plantar fasciitis, had 
its onset during or was related to his active service.  That 
is the issue in this case, and the discussions in the 
November 1998 statement of the case, the July 1999 
supplemental statement of the case, and the letters of 
November 2000 and April 2001, among other such documents over 
the course of this appeal, informed the veteran of the 
evidence needed to substantiate his claim for service 
connection.  VA has no outstanding duty to inform him that 
any additional information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records, VA treatment records, and private medical records, 
including two letters from Dr. Sotolongo.  The veteran has 
been afforded a local hearing and a VA examination, the 
report of which has been associated with the claims file.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  There is more than sufficient 
evidence of record to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

B.  Entitlement to service connection for 
a bilateral foot condition, to include plantar fasciitis

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).  
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Service connection for the veteran's diagnosed bilateral foot 
condition (plantar fasciitis) is not shown in any manner for 
which regulation specifically provides it may be shown.  The 
veteran is presumed to have had sound feet on entrance into 
service, and no evidence contradicts that presumption 
(indeed, the June 1974 examination report revealed normal 
feet).  See 38 C.F.R. § 3.304(b) (2001).  Thus, whether 
service aggravated a preexisting condition of the feet is not 
at issue in this case.  See 38 C.F.R. § 3.306 (2001).

Service medical records do indicate that the veteran sought 
treatment for a painful left toe in January 1977 (after 
someone fell on his metatarsal joint), a strained left ankle 
in February 1977, slight hallux valgus in March 1977, and 
left foot pain in August 1977.  Following his August 1977 
visit, the veteran was assessed as having metatarsalgia and 
prescribed medication.  No profile was given, despite the 
veteran's repeated requests.  The service medical records do 
not, then, reflect a chronic problem with feet pain, but 
rather one visit in August 1977 for which the veteran was 
assessed as having metatarsalgia and prescribed medication.  
The other visits were for distinctly different symptomatology 
related to his ankle and toes.  Thus, the preponderance of 
the evidence is against a finding that the veteran had a 
chronic bilateral foot condition in service.  38 C.F.R. 
§ 3.303(b) (2001).

If chronicity of a disease is not shown in service (as in 
this case), service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  Id.

The veteran was separated from active duty in September 1977.  
In conjunction with his May 1989 National Guard enlistment 
examination (over a decade after separation from active 
duty), the veteran denied any history of foot trouble.  His 
feet were normal on examination.  The first time the veteran 
sought medical treatment for his feet was in June 1996, over 
18 years after separation.  This lack of treatment certainly 
reflects a lack of continuity of any recent foot condition 
and the symptoms of foot pain the veteran experienced during 
active duty.  

Service connection may also be established if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

In a June 1999 medical record, Dr. Sotolongo wrote that there 
was a high probability that the veteran's sprain during 
active military service was contributing to his current ankle 
pain.  In her October 2000 letter, Dr. Sotolongo wrote that 
the veteran's ankle pain "maybe [sic] a result of an injury 
during his time in service.  Therefore, you can say his 
condition is more likely than not due to his injury in the 
service."  Dr. Sotolongo never provided any rationale for 
her opinion, and in both instances referred to the veteran's 
ankle, making no mention of a specific bilateral foot 
condition.  The Board finds that the February 2001 opinion of 
the VA examiner, which was based on review of the claims file 
(including service medical records), is definitive and more 
persuasive, particularly when considered with the rest of the 
evidence of record.  See Prejean v. West, 13 Vet. App. 444, 
448-449 (2000).  The VA examiner clearly concluded that the 
veteran's bilateral plantar fasciitis was not related to his 
documented feet problems in service. 

The veteran himself has asserted that there is a connection 
between his in-service feet symptoms and his current 
condition.  However, as a layman, he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the Board acknowledges the veteran's submission of 
an excerpt from the Merck Manual of Medical Information which 
discusses the symptoms, signs, and diagnosis of plantar 
fasciitis and calcaneal spur syndrome.  However, this excerpt 
contains general information as opposed to specific 
information as the veteran's particular situation.  In 
Libertine v. Brown, 9 Vet. App. 521 (1996), the Court held 
that an appellant's statements taken together with published 
medical authorities do not provide the requisite medical 
evidence demonstrating a causal relationship between the 
claimed disability and service.  Likewise, the veteran's 
statements and the general information contained in the Merck 
Manual excerpt fail to demonstrate any causal relationship 
between the feet symptoms he experienced in service and his 
subsequent plantar fasciitis. 

In sum, the preponderance of the evidence is against finding 
that a current foot condition, including plantar fasciitis, 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  When the preponderance of 
evidence is against a claim, it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot condition, to include 
plantar fasciitis, is denied.  




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

